EXHIBIT 10.6

 

SECURITY AGREEMENT

 

            This SECURITY AGREEMENT, dated as of July 31, 2020 (this
“Agreement”), is among Vaccinex, Inc., a Delaware corporation (the “Company”),
each Additional Debtor from time to time party hereto (together with the
Company, the “Debtors”) and 3i, LP, as collateral agent (in such capacity, the
“Collateral Agent”) for the holders of the Company’s 7% Original Issue Discount
Senior Secured Convertible Debentures due August 3, 2021, in the original
aggregate principal amount of $8,640,000 (collectively, as amended, restated or
otherwise modified from time to time, the “Debentures”), their endorsees,
transferees and assigns (collectively, the “Secured Parties”).

 

W I T N E S S E T H:

 

            WHEREAS, pursuant to the Purchase Agreement, the Secured Parties
have severally agreed to extend the loans to the Company evidenced by the
Debentures;

 

           WHEREAS, each wholly-owned domestic subsidiary of the Company (other
than Vaccinex Products, L.P. in the event that it becomes a wholly-owned
subsidiary) is required to execute and deliver a Subsidiary Guarantee (the
“Guarantee”), whereby each such Subsidiary jointly and severally agrees to
guarantee and act as surety for payment of such Debentures; and

 

            WHEREAS, in order to induce the Secured Parties to extend the loans
evidenced by the Debentures, each Debtor has agreed to execute and deliver to
the Collateral Agent this Agreement and to grant Collateral Agent, for the
benefit of the Secured Parties on a pari passu basis, a security interest in
certain property of such Debtor to secure the prompt payment, performance and
discharge in full of all of the Company’s obligations under the Debentures and
the Guarantors’ obligations under the Guarantees.

 

            NOW, THEREFORE, in consideration of the agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

            1.    Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. Terms used but not otherwise defined
in this Agreement or the UCC shall have the respective meanings given such terms
in the Debentures.  

 

(a)   “Collateral” means the collateral in which the Secured Parties are granted
a security interest by this Agreement and which shall include the following
personal property of the Debtors, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof,

1





--------------------------------------------------------------------------------

including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities (as defined below):

 

(i)   All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, Intellectual
Property and income tax refunds;

(iii)  All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv)   All documents, letter-of-credit rights, instruments and chattel paper;

 

(v)All commercial tort claims;

 

(vi)All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

 

(vii)All investment property;

 

(viii)All supporting obligations;

 

(ix)All files, records, books of account, business papers, and computer
programs; and

 

2





--------------------------------------------------------------------------------

(x)the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above;

 

provided that the Collateral shall not include any Excluded Property. Without
limiting the generality of the foregoing, the “Collateral” shall include all
investment property and general intangibles respecting ownership and/or other
equity interests in each Guarantor, including, without limitation, the shares of
capital stock and the other equity interests listed on Schedule G hereto (as the
same may be modified from time to time pursuant to the terms hereof), and any
other shares of capital stock and/or other equity interests of any other direct
or indirect subsidiary of any Debtor obtained in the future, and, in each case,
all certificates representing such shares and/or equity interests and, in each
case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

(b)   “Excluded Deposit Account” means (i) a deposit account the balance of
which consists exclusively of amounts to be used to fund payroll obligations,
payroll taxes and other employee wage and benefit payments; (ii) health-savings
accounts and worker’s compensation accounts, (iii) trust accounts (including
escrow accounts) and (iv) any deposit account for the sole purpose of holding
cash that serves solely as collateral or security under any letter of credit or
other obligation not prohibited by the Debentures.

 

(c)“Excluded Property” means (i) any intent-to-use trademark application prior
to the filing of a “Statement of Use” or “Amendment to Allege Use” with the
United States Patent and Trademark Office with respect thereto, to the extent,
if any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law; (ii) any
equipment securing purchase money indebtedness or capitalized lease obligations
if the granting of a lien to any third party is prohibited by the agreement(s)
setting forth the terms and conditions applicable to such indebtedness, provided
that if and when the prohibition which prevents the granting of a lien in any
such property is removed, terminated or otherwise becomes unenforceable as a
matter of law (including, without limitation, the termination of any such
security interest resulting from the satisfaction of the indebtedness secured
thereby), and notwithstanding any

3





--------------------------------------------------------------------------------

previous release of lien provided by the Secured Parties requested with respect
to any such indebtedness, the Excluded Property will no longer include such
property and the Collateral Agent will be deemed to have, and at all times to
have had, a security interest in such property; (iii)(x) any assets for which
the grant of a security interest, therein or the pledge thereof (A)(I) is
prohibited by or in violation of any applicable law, rule or regulation at any
time or (II) requires governmental approval that has not been obtained (in each
case, after giving effect to the applicable anti-assignment provisions of the
UCC of any relevant jurisdiction) or (B) is prohibited by any contract (solely
with respect to the assets subject to such contract) or would trigger
termination under any such contract binding on such assets (in each case, after
giving effect to the applicable anti-assignment provisions of the UCC of any
relevant jurisdiction), (y) any lease, license or other agreement to the extent,
and for so long as, a security interest therein is prohibited by or in violation
of a term, provision or condition of, or would invalidate or give any other
party thereto the right to terminate, any such lease, license or agreement (in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC of any relevant jurisdiction) or (z) any license or permit from any
governmental authority or state or local franchise, charter or authorization to
the extent, and for so long as, a security interest therein is prohibited or
restricted pursuant to the terms thereof (in each case, after giving effect to
the applicable anti-assignment provisions of the UCC); (iv) Excluded Deposit
Accounts; (v) interests in joint ventures not constituting Subsidiaries which
cannot be pledged without the consent of third parties after giving effect to
the applicable anti-assignment provisions of the UCC, so long as the term giving
rise to such prohibition or restriction was not implemented in anticipation of
this exclusion; and (vi) equity interests in Vaccinex Products, L.P.

 

(d)“Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi)

4





--------------------------------------------------------------------------------

all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

(e)“Majority in Interest” means, at any time of determination, the majority in
interest (based on then-outstanding principal amounts of Debentures at the time
of such determination) of the Secured Parties.

 

(f)“Necessary Endorsement” means undated stock powers endorsed in blank or other
proper instruments of assignment duly executed and such other instruments or
documents as the Collateral Agent (as that term is defined below) may reasonably
request.

 

(g)   “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Parties under this Agreement, the Debentures, the
Guarantee and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith (other than the
Registration Rights Agreement), in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Debentures and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Debtors owing from time to time under
or in connection with this Agreement, the Debentures, the Guarantee and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith (other than the Registration Rights Agreement);
and (iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving any
Debtor.

 

(h)   “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership, certificate of formation or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Debtor (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).

 

(i)“Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint

5





--------------------------------------------------------------------------------

stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

(j)   “Pledged Interests” shall have the meaning ascribed to such term in
Section 4(j).

 

(k)   “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).

 

(l)“UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to
time.  It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense.  Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2.    Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Debentures and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Collateral Agent a security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and, collectively, the “Security
Interests”).

 

3. Delivery of Certain Collateral.  Contemporaneously or prior to the execution
of this Agreement, each Debtor shall deliver or cause to be delivered to the
Collateral Agent any and all certificates and other instruments representing or
evidencing the Pledged Securities owned by such Debtor on the date hereof,
together with all Necessary Endorsements.  The Debtors are, contemporaneously
with the execution hereof, delivering to Collateral Agent, or have previously
delivered to Collateral Agent, a true and correct copy of each Organizational
Document governing any of the Pledged Securities.

 

            4.    Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth under the corresponding section of the disclosure
schedules delivered to the Collateral Agent concurrently herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, each Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows (provided that, no Debtor makes any
representation or warranty or covenants with respect to any Excluded Property):

 

(a)   Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such

6





--------------------------------------------------------------------------------

Debtor.  This Agreement has been duly executed by each Debtor.  This Agreement
constitutes the legal, valid and binding obligation of each Debtor, enforceable
against each Debtor in accordance with its terms except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization and similar
laws of general application relating to or affecting the rights and remedies of
creditors and by general principles of equity.

 

(b)   As of the date hereof, the Debtors have no place of business or offices
where their respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral (excluding Collateral which is out for repair or in transit) in
excess of $10,000 in the aggregate is stored or located, except as set forth on
Schedule A attached hereto.  Except as specifically set forth on Schedule A, no
Debtor is the record owner of any real property as of the date hereof, and there
exist no mortgages or other liens on any real property listed on Schedule A
except for Permitted Liens.  Except as disclosed on Schedule A, none of the
Collateral consisting of inventory is in the possession of any consignee,
bailee, warehouseman, agent or processor as of the date hereof.

 

(c)   Except for Permitted Liens and except as set forth on Schedule B attached
hereto, the Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interests.  Except as
set forth on Schedule C attached hereto, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Collateral Agent pursuant to this Agreement) covering or affecting any of the
Collateral as of the date hereof.  Except as set forth on Schedule C attached
hereto and except pursuant to this Agreement, as long as this Agreement shall be
in effect, the Debtors shall not execute and shall not knowingly permit to be on
file in any such office or agency any other financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Collateral Agent pursuant to the terms of this Agreement or in connection with
any Permitted Lien).

 

(d)    [Reserved].

 

(e)  Each Debtor shall at all times maintain its books of account and records
relating to the Collateral and the Collateral at the locations set forth on
Schedule A attached hereto, except for Collateral (i) which is out for repair or
in transit, (ii) which is in the possession of (or in route to) any Secured
Party or the Collateral Agent or any of their agents, representatives or
designees, (iii) aggregating less than $10,000 in fair market value outstanding
at any one time.  Subject to the exceptions in the preceding sentence, each
Debtor may not relocate such books of account and records or tangible Collateral
unless it delivers to the Collateral Agent at least 10 days prior to such
relocation (i) written notice of such relocation and the new location thereof
(which must be within the United States) and (ii) evidence that appropriate
financing statements under

7





--------------------------------------------------------------------------------

the UCC and other necessary documents have been filed and recorded and other
steps have been taken to perfect the Security Interests to create in favor of
the Collateral Agent a valid, perfected and continuing perfected first priority
lien in the Collateral.

 

(f)   This Agreement creates in favor of the Collateral Agent a valid security
interest in the Collateral, subject only to Permitted Liens securing the payment
and performance of the Obligations.  Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected.  Except for the filing of the Uniform
Commercial Code financing statements referred to in the immediately following
paragraph, the recordation of the Intellectual Property Security Agreement (as
defined in Section 4(p) hereof) with respect to copyrights and copyright
applications in the United States Copyright Office referred to in paragraph (m),
the execution and delivery of deposit account control agreements satisfying the
requirements of Section 9-104(a)(2) of the UCC with respect to each deposit
account of the Debtors, and the delivery of the certificates and other
instruments provided in Section 3, no action is necessary to create, perfect or
protect the security interests created hereunder in any Collateral that is
material to the business of the Debtors.  Without limiting the generality of the
foregoing, except for the filing of said financing statements, the recordation
of said Intellectual Property Security Agreement, and the execution and delivery
of said deposit account control agreements, no consent of any third parties and
no authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement or (ii) the creation or perfection of
the Security Interests created hereunder in the Collateral.

 

(g)   Each Debtor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements and amendments thereto under the UCC, with
respect to the Security Interests, with the proper filing and recording agencies
in any jurisdiction deemed proper by it.

 

(h)  The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing any Debtor's debt or otherwise)
or other understanding to which any Debtor is a party or by which any property
or asset of any Debtor is bound or affected. If any, all required consents
(including, without limitation, from stockholders or creditors of any Debtor)
necessary for any Debtor to enter into and perform its obligations hereunder
have been obtained.

 

(i)  The capital stock and other equity interests listed on Schedule G hereto
(the “Pledged Securities”) represent all of the capital stock and other equity
interests of

8





--------------------------------------------------------------------------------

the Guarantors, and represent all capital stock and other equity interests
owned, directly or indirectly, by the Company.  All of the Pledged Securities
issued by a Subsidiary are validly issued, fully paid and if a corporation,
nonassessable, and the Company is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement and other Permitted
Liens (as defined in the Debentures).  

 

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

 

(k) Except for Permitted Liens, each Debtor shall at all times maintain the
liens and Security Interests provided for hereunder as valid and perfected first
priority liens and security interests in the Collateral in favor of the
Collateral Agent to the extent required hereunder until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 14
hereof.  Each Debtor hereby agrees to defend the same against the claims of any
and all persons and entities (other than Permitted Liens). Each Debtor shall
safeguard and protect all Collateral for the account of the Secured Parties.  At
the request of the Collateral Agent, each Debtor will sign and deliver to the
Collateral Agent on behalf of the Secured Parties at any time or from time to
time one or more financing statements pursuant to the UCC in form reasonably
satisfactory to the Collateral Agent and will pay the cost of filing the same in
all public offices wherever filing is, or is deemed by the Collateral Agent to
be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, each Debtor shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interests hereunder, and each Debtor shall obtain and furnish to the
Collateral Agent from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.

 

(l)  [Reserved].

 

(m)Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order (except for ordinary
wear and tear and casualty and condemnation events) and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

 

(n)Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses.  Each Debtor shall cause each casualty or general
liability insurance policy issued in connection herewith to provide, and the
insurer issuing such policy to certify to the Collateral Agent, that (a) the

9





--------------------------------------------------------------------------------

Collateral Agent will be named as lender loss payee and additional insured under
each such insurance policy; (b) if such insurance be proposed to be cancelled
for any reason whatsoever, such insurer will promptly notify the Collateral
Agent and such cancellation shall not be effective as to the Collateral Agent
for at least thirty (30) days (ten (10) days’ in the case of nonpayment of
insurance premiums) after receipt by the Collateral Agent of such notice, unless
the effect of such change is to extend or increase coverage under the policy;
and (c) the Collateral Agent will have the right (but no obligation) at its
election to remedy any default in the payment of premiums within ten (10) days
of notice from the insurer of such default.  Unless an Event of Default (as
defined in the Debentures) exists, loss payments in each instance will be
applied by the applicable Debtor to the repair and/or replacement of property
with respect to which the loss was incurred to the extent reasonably feasible,
and any loss payments or the balance thereof remaining, to the extent not so
applied and any other payments in respect of such insurance, shall be payable to
the applicable Debtor; provided, however, that payments received by any Debtor
after an Event of Default occurs and is continuing shall at the election of the
Collateral Agent be paid to the Collateral Agent on behalf of the Secured
Parties and, if received by such Debtor, shall be held in trust for the Secured
Parties and promptly paid over to the Collateral Agent unless otherwise directed
in writing by the Collateral Agent.   Copies of such policies or the related
certificates, in each case, naming the Collateral Agent as lender loss payee and
additional insured shall be delivered to the Collateral Agent at least annually
and at the time any new policy of insurance is issued.

 

(o) [Reserved].

 

(p)   Each Debtor shall promptly execute and deliver to the Collateral Agent
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Collateral Agent may from time to time request and
may in its sole discretion deem necessary to perfect, protect or enforce the
Secured Parties’ security interest in the Collateral, in each case, to the
extent such perfection, protection or enforcement is otherwise required herein
including, without limitation, if applicable, the execution and delivery of, at
the request of the Collateral Agent, a separate security agreement with respect
to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Parties have been granted a security interest
hereunder, substantially in a form reasonably acceptable to the Collateral
Agent, which Intellectual Property Security Agreement, other than as stated
therein, shall be subject to all of the terms and conditions hereof.

 

(q)   Each Debtor shall permit the Collateral Agent and its representatives and
agents to inspect the Collateral during normal business hours in a manner that
does not unduly interfere with the business and operations of the Debtors and
upon reasonable prior notice, and to make copies of records pertaining to the
Collateral as may be reasonably requested by the Collateral Agent from time to
time, but in any event no more than once in any six-month period absent an Event
of Default.  Notwithstanding anything to the contrary herein or in the
Debentures, in no event shall the Debtors or any Subsidiary be required to
provide any such information which reasonably (i) violates any

10





--------------------------------------------------------------------------------

binding confidentiality obligations of the Debtors and/or their Subsidiaries to
a Person other than another Debtor or any of its Subsidiaries, (ii) constitutes
non-financial trade secrets or non-financial proprietary information, (iii) in
respect of which disclosure to the Collateral Agent or any Secured Party (or
their respective representatives or contractors) is prohibited by applicable law
or (iv) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

 

(r)  Each Debtor shall take all commercially reasonable steps that such Debtor
determines is reasonably necessary to diligently pursue and seek to preserve,
enforce and collect any rights, claims, causes of action and accounts receivable
in respect of the Collateral.

 

(s)  Each Debtor shall promptly notify the Collateral Agent in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
such Debtor that may materially affect the value of the Collateral (taken as a
whole), the Security Interest or the rights and remedies of the Secured Parties
hereunder.

 

(t)  All information heretofore, herein or hereafter supplied to the Secured
Parties (other than any statement or information which constitutes projections,
forward-looking statements, budgets, estimates, industry-specific information or
general market data) by or on behalf of any Debtor with respect to the
Collateral is accurate and complete in all material respects as of the date
furnished. All written projections, forward-looking statements and budgets were
prepared on the basis of information and estimates the Debtors believed to be
reasonable at the time of their preparation (it being understood and agreed that
(x) any financial or business projections or forecasts furnished are subject to
significant uncertainties and contingencies, which may be beyond the control of
any Debtor, (y) no assurance is given by any Debtor that the results or forecast
in any such projections will be realized and (z) the actual results may differ
from the forecast results set forth in such projections and such differences may
be material).

 

(u)   [Reserved].

 

(v)   No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 10 days prior written notice (or such shorter period as the
Collateral Agent may agree to in its sole discretion) to the Collateral Agent of
such change and, at the time of such written notification, such Debtor provides
any financing statements or fixture filings necessary to perfect and continue
the perfection of the Security Interests granted and evidenced by this
Agreement.

 

(w)[Reserved].

 

(x)  No Debtor may relocate its chief executive office to a new location without
providing 10 days prior written notification (or such shorter period as the

11





--------------------------------------------------------------------------------

Collateral Agent may agree to in its sole discretion) thereof to the Secured
Parties and so long as, at the time of such written notification, such Debtor
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.

 

(y)As of the date hereof, each Debtor was organized and remains organized solely
under the laws of the state set forth next to such Debtor’s name in Schedule D
attached hereto, which Schedule D sets forth each Debtor’s organizational
identification number or, if any Debtor does not have one, states that one does
not exist.

 

(z)As of the date hereof, (i) The actual name of each Debtor is the name set
forth in Schedule D attached hereto; (ii) no Debtor has any trade names except
as set forth on Schedule E attached hereto; (iii) no Debtor has used any name
other than that stated in the preamble hereto or as set forth on Schedule E for
the preceding five years; and (iv) no entity has merged into any Debtor or been
acquired by any Debtor within the past five years except as set forth on
Schedule E.

 

(aa)[Reserved].

 

(bb)  Each Debtor, in its capacity as issuer, hereby agrees to comply with any
and all orders and instructions of Collateral Agent regarding the Pledged
Interests during the existence of an Event of Default consistent with the terms
of this Agreement without the further consent of any Debtor as contemplated by
Section 8-106 (or any successor section) of the UCC.  Further, each Debtor
agrees that it shall not enter into a similar agreement (or one that would
confer “control” within the meaning of Article 8 of the UCC) with any other
person or entity.

(cc)[Reserved].

 

(dd)[Reserved].

 

(ee) [Reserved].

 

(ff)  [Reserved].

 

(gg)If any Debtor shall at any time hold or acquire a commercial tort claim,
such Debtor shall promptly notify the Collateral Agent in a writing signed by
such Debtor of the particulars thereof and grant to the Collateral Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

 

(hh)[Reserved].

 

(ii)Each Debtor shall cause each wholly-owned domestic Subsidiary of the Company
to promptly upon become a party hereto (an “Additional Debtor”), by executing
and delivering an Additional Debtor Joinder in substantially the form of Annex

12





--------------------------------------------------------------------------------

A attached hereto and comply with the provisions hereof applicable to the
Debtors.  Concurrent therewith, the Additional Debtor shall deliver replacement
schedules for, or supplements to all other Schedules to (or referred to in) this
Agreement, as applicable, which replacement schedules shall supersede, or
supplements shall modify, the Schedules then in effect.  The Additional Debtor
shall also deliver such opinions of counsel, authorizing resolutions, good
standing certificates, incumbency certificates, organizational documents,
financing statements and other information and documentation as the Collateral
Agent may reasonably request.  Upon delivery of the foregoing to the Collateral
Agent, the Additional Debtor shall be and become a party to this Agreement with
the same rights and obligations as the Debtors, for all purposes hereof as fully
and to the same extent as if it were an original signatory hereto and shall be
deemed to have made the representations, warranties and covenants set forth
herein as of the date of execution and delivery of such Additional Debtor
Joinder, and all references herein to the “Debtors” shall be deemed to include
each Additional Debtor.

 

(jj)  Each Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Debentures.

 

(kk)[Reserved].

 

(ll)  In the event that, upon an occurrence of an Event of Default, Collateral
Agent shall sell all or any of the Pledged Securities to another party or
parties (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, each Debtor shall, to the extent applicable: (i)
deliver to Collateral Agent or the Transferee, as the case may be, the articles
of incorporation, bylaws, minute books, stock certificate books, corporate
seals, deeds, leases, indentures, agreements, evidences of indebtedness, books
of account, financial records and all other Organizational Documents and records
of the Debtors and their direct and indirect subsidiaries; (ii) use its best
efforts to obtain resignations of the persons then serving as officers and
directors of the Debtors and their direct and indirect subsidiaries, if so
requested; and (iii) use its best efforts to obtain any approvals that are
required by any governmental or regulatory body in order to permit the sale of
the Pledged Securities to the Transferee or the purchase or retention of the
Pledged Securities by Collateral Agent and allow the Transferee or Collateral
Agent to continue the business of the Debtors and their direct and indirect
subsidiaries.

(mm)Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall promptly (i) to the extent such Debtor determines
necessary to the conduct of its business, cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) after
it acquires (whether absolutely or by license) or creates any additional
material Intellectual Property registered at the United States Copyright Office
or United States Patent and Trademark Office, give the Agent notice thereof
promptly (but in any

13





--------------------------------------------------------------------------------

event no later than the date that it files financial statements with the SEC for
the fiscal quarter in which such material Intellectual Property was acquired or
created).

 

(nn)Each Debtor will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further financing statements or
Intellectual Property Security Agreements as may be necessary or desirable, or
as the Collateral Agent may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

(oo)Schedule F attached hereto lists all of the material registered patents,
patent applications, registered trademarks, trademark applications and
registered copyrights within the United States copyright office or United States
Patent and Trademark Office owned by any of the Debtors as of the date
hereof.  Schedule F lists all material licenses in favor of any Debtor for the
use of any patents, trademarks, copyrights and domain names as of the date
hereof.  All material patents, trademarks and copyrights of the Debtors have
been duly recorded as applicable, at the United States Patent and Trademark
Office, the United States Copyright Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof.

 

(pp) Except as set forth on Schedule H attached hereto, none of the account
debtors of a Debtor as of the date hereof is a governmental authority covered by
the Federal Assignment of Claims Act or any similar federal, state or local
statute or rule in respect of any accounts of such Debtor.

 

(qq)Until the Obligations (other than inchoate indemnification obligations that
have not yet been asserted and those other Obligations expressly stated to
survive any termination) shall have been paid and performed in full, the Company
covenants that it shall promptly direct any wholly-owned domestic subsidiary of
the Company (other than Vaccinex Products, L.P. in the event that it becomes a
wholly-owned subsidiary) formed or acquired after the date hereof to enter into
a Subsidiary Guarantee in favor of the Secured Party, in the form of Exhibit D
to the Purchase Agreement.

 

5.Effect of Pledge on Certain Rights.  If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Collateral
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

 

6. [Reserved].

14





--------------------------------------------------------------------------------

 

            7.    Duty To Hold In Trust.

 

(a)Upon the Collateral Agent’s request after an Event of Default has occurred
and is continuing, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interests, whether
payable pursuant to the Debentures or otherwise, or of any check, draft, note,
trade acceptance or other instrument evidencing an obligation to pay any such
sum, hold the same in trust for the Secured Parties and shall promptly endorse
and transfer any such sums or instruments, or both, to the Secured Parties,
pro-rata in proportion to their respective then-currently outstanding principal
amount of Debentures for application to the satisfaction of the Obligations (and
if any Debenture is not outstanding, pro-rata in proportion to the initial
purchases of the remaining Debentures).  

 

(b)Upon the Collateral Agent’s request after an Event of Default has occurred
and is continuing, if any Debtor shall become entitled to receive or shall
receive any securities or other property (including, without limitation, shares
of Pledged Securities or instruments representing Pledged Securities acquired
after the date hereof, or any options, warrants, rights or other similar
property or certificates representing a dividend, or any distribution in
connection with any recapitalization, reclassification or increase or reduction
of capital, or issued in connection with any reorganization of such Debtor or
any of its direct or indirect subsidiaries) in respect of the Pledged Securities
(whether as an addition to, in substitution of, or in exchange for, such Pledged
Securities or otherwise), such Debtor agrees to (i) accept the same as the agent
of the Secured Parties; (ii) hold the same in trust on behalf of and for the
benefit of the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to Collateral Agent on or before the close of
business on the fifth business day following the receipt thereof by such Debtor,
in the exact form received together with the Necessary Endorsements, to be held
by Collateral Agent subject to the terms of this Agreement as Collateral.

 

            8.    Rights and Remedies Upon Default.

 

(a)Upon the occurrence and during the continuance of any Event of Default, the
Secured Parties, acting through the Collateral Agent, shall have the right to
exercise all of the remedies conferred hereunder and under the Debentures, and
the Collateral Agent shall have all the rights and remedies of a secured party
under the UCC.  Without limitation, the Collateral Agent, for the benefit of the
Secured Parties, shall have the following rights and powers during the existence
of an Event of Default:

 

(i)   The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and each Debtor shall assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at such Debtor's premises or elsewhere, and
make available to the Collateral Agent, without rent, all of such Debtor’s
respective

15





--------------------------------------------------------------------------------

premises and facilities for the purpose of the Collateral Agent taking
possession of, removing or putting the Collateral in saleable or disposable
form.

 

(ii)Upon notice to the Debtors by Collateral Agent, all rights of each Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease.  Upon such notice, Collateral Agent shall have the right to receive, for
the benefit of the Secured Parties, any interest, cash dividends or other
payments on the Collateral and, at the option of Collateral Agent, to exercise
in such Collateral Agent’s discretion all voting rights pertaining
thereto.  Without limiting the generality of the foregoing, Collateral Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.

 

(iii)   The Collateral Agent shall have the right to operate the business of
each Debtor using the Collateral and shall have the right to assign, sell, lease
or otherwise dispose of and deliver all or any part of the Collateral, at public
or private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Collateral Agent may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to any Debtor or right of
redemption of a Debtor, which are hereby expressly waived.  Upon each such sale,
lease, assignment or other transfer of Collateral, the Collateral Agent, for the
benefit of the Secured Parties, may, unless prohibited by applicable law which
cannot be waived, purchase all or any part of the Collateral being sold, free
from and discharged of all trusts, claims, right of redemption and equities of
any Debtor, which are hereby waived and released.

 

(iv)The Collateral Agent shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Collateral Agent, on behalf of the Secured Parties, and
to enforce the Debtors’ rights against such account debtors and obligors.

 

(v)The Collateral Agent, for the benefit of the Secured Parties, may (but is not
obligated to) direct any financial intermediary or any other person or entity
holding any investment property to transfer the same to the Collateral Agent, on
behalf of the Secured Parties, or its designee.

 

16





--------------------------------------------------------------------------------

(vi)The Collateral Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Parties or any designee or any purchaser of any Collateral.

 

(b)The Collateral Agent shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.  The
Collateral Agent may sell the Collateral without giving any warranties and may
specifically disclaim such warranties.  If the Collateral Agent sells any of the
Collateral on credit, the Debtors will only be credited with payments actually
made by the purchaser.  In addition, each Debtor waives any and all rights that
it may have to a judicial hearing in advance of the enforcement of any of the
Collateral Agent’s rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.

(c)For the purpose of enabling the Collateral Agent to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, each Debtor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the Secured Parties, to the extent permitted
by applicable law and, solely with respect to licenses under which such Debtor
is a licensee, to the extent contractually permitted under the terms of such
licenses if applicable law would give effect to the limits or transferability
contained therein, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense following and during the continuation of an Event of Default, any
Intellectual Property now owned or hereafter acquired by such Debtor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.

 

            9.    Applications of Proceeds. The proceeds of any such sale, lease
or other disposition of the Collateral hereunder or from payments made on
account of any insurance policy insuring any portion of the Collateral shall be
applied first, to the expenses of retaking, holding, storing, processing and
preparing for sale, selling, and the like (including, without limitation, any
taxes, fees and other costs incurred in connection therewith) of the Collateral,
to the reasonable and documented attorneys’ fees and expenses incurred by the
Collateral Agent in enforcing the Secured Parties’ rights hereunder and in
connection with collecting, storing and disposing of the Collateral, and then to
satisfaction of the Obligations pro rata among the Secured Parties (based on
then-outstanding principal amounts of Debentures at the time of any such
determination), and to the payment of any other amounts required by applicable
law, after which the Secured Parties shall pay to the applicable Debtor any
surplus proceeds. If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Parties are legally entitled, the Debtors will be liable for the
deficiency, together with interest thereon, at the rate of 9% per annum or the
lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Parties to collect such
deficiency.  To the extent permitted by

17





--------------------------------------------------------------------------------

applicable law, each Debtor waives all claims, damages and demands against the
Secured Parties arising out of the repossession, removal, retention or sale of
the Collateral, unless due solely to the gross negligence or willful misconduct
of the Secured Parties as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.

 

10.Securities Law Provision.  Each Debtor recognizes that Collateral Agent may
be limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Debtor agrees that sales so made may
be at prices and on terms less favorable than if the Pledged Securities were
sold to the public, and that Collateral Agent has no obligation to delay the
sale of any Pledged Securities for the period of time necessary to register the
Pledged Securities for sale to the public under the Securities Laws.  Each
Debtor shall cooperate with Collateral Agent in its attempt to satisfy any
requirements under the Securities Laws (including, without limitation,
registration thereunder if requested by Collateral Agent) applicable to the sale
of the Pledged Securities by Collateral Agent.

            11.    Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Collateral Agent.  The Debtors will also, within 15
days of receipt of a reasonably detailed invoice thereof, pay to the Collateral
Agent the amount of any and all reasonable and documented out-of-pocket
expenses, including the reasonable and documented fees and expenses of its
counsel, which the Collateral Agent, for the benefit of the Secured Parties, may
incur in connection with the creation, perfection, protection, satisfaction,
foreclosure, collection or enforcement of the Security Interest and the
preparation, administration, continuance, amendment or enforcement of this
Agreement and pay to the Collateral Agent the amount of any and all reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees and expenses of its counsel, which the Collateral Agent, for the benefit of
the Secured Parties, may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Debentures.
The Company’s obligation to reimburse the Collateral Agent for any such fees,
costs and expenses incurred in connection with the Closing shall be limited to
the amount that the Company has agreed to pay as set forth in Section 5.2 of the
Securities Purchase Agreement.  Until so paid, any fees payable hereunder shall
be added to the principal amount of the Debentures and shall bear interest at
the Default Rate.

 

            12.    Responsibility for Collateral. The Debtors assume all
liabilities and responsibility in connection with all Collateral, and the
Obligations shall in no way be affected or diminished by reason of the loss,
destruction, damage or theft of any of the Collateral or its unavailability for
any reason.  Without limiting the generality of the foregoing, (a) neither the
Collateral Agent nor any Secured Party (i) has any duty (either before or after
an Event of

18





--------------------------------------------------------------------------------

Default) to collect any amounts in respect of the Collateral or to preserve any
rights relating to the Collateral, or (ii) has any obligation to clean-up or
otherwise prepare the Collateral for sale, and (b) each Debtor shall remain
obligated and liable under each contract or agreement included in the Collateral
to be observed or performed by such Debtor thereunder.  Neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating to
any of the Collateral, nor shall the Collateral Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any Secured Party
in respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Collateral Agent or to which the
Collateral Agent or any Secured Party may be entitled at any time or times.

 

13.   Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby.  Until
the Obligations shall have been paid and performed in full, the rights of the
Collateral Agent shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy.  Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Collateral Agent or the Secured Parties hereunder shall be deemed by final order
of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the
Secured Parties, then, in any such event, each Debtor’s obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof.  Each Debtor waives all right to require the
Secured Parties to proceed against any other person or entity or to apply any
Collateral which the Secured Parties may hold at any time, or to marshal assets,
or to pursue any other remedy. Each Debtor waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.

 

19





--------------------------------------------------------------------------------

            14. Term of Agreement. This Agreement and the Security Interests
shall terminate on the date on which all payments under the Debentures have been
indefeasibly paid in full and all other Obligations have been paid or discharged
(other than inchoate indemnification obligations that have not yet been asserted
and those other Obligations expressly stated to survive any termination);
provided, however, that all indemnities of the Debtors contained in this
Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement. The Collateral Agent is hereby irrevocably authorized by each of
the Secured Parties, and the Collateral Agent hereby agrees upon the request of
the Company, to (a) release any lien covering any Collateral that is disposed of
in accordance with the terms and conditions of the Debentures, (b) release or
subordinate any lien on Collateral consisting of goods financed with purchase
money indebtedness or under a capital lease to the extent such purchase money
indebtedness or capitalized lease obligation, and the lien securing the same,
are permitted by Section 7(a) and 7(b) of the Debentures or which has otherwise
been consented to in accordance with the Debentures, (c) release any lien on any
property that becomes an Excluded Property and (d) release liens on the
Collateral following the Obligations having been paid or discharged (other than
inchoate indemnification obligations that have not yet been asserted and those
other Obligations expressly stated to survive any termination). The Collateral
Agent is hereby irrevocably authorized by each of the Secured Parties, and the
Collateral Agent hereby agrees (at the Debtors’ expense and upon receipt of
reasonable advance notice) (i) to execute and deliver to the applicable Debtor
such documents as such Debtor may reasonably request to evidence the release or
subordination of such item of Collateral from the liens granted under the this
Agreement and (ii) to deliver to the applicable Debtor any portion of such
Collateral so released that is then in possession of the Collateral Agent.

 

15. Power of Attorney; Further Assurances.

 

(a) Each Debtor authorizes the Collateral Agent, and does hereby make,
constitute and appoint the Collateral Agent and its officers, agents, successors
or assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Collateral Agent or such
Debtor, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any note, checks, drafts, money orders or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Collateral Agent; (ii) to sign and endorse any financing statement pursuant to
the UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) to transfer any Intellectual
Property or provide licenses respecting any Intellectual Property; and (vi)
generally, at the option of the Collateral Agent, and at the expense of the
Debtors, at any time, or from time to time, to execute and deliver any and all
documents and instruments and to do all acts and things which the Collateral
Agent deems necessary to protect, preserve and realize upon the Collateral and
the Security Interests granted therein in order

20





--------------------------------------------------------------------------------

to effect the intent of this Agreement and the Debentures all as fully and
effectually as the Debtors might or could do; and each Debtor hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.  The designation set forth herein shall be
deemed to amend and supersede any inconsistent provision in the Organizational
Documents or other documents or agreements to which any Debtor is subject or to
which any Debtor is a party.  Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Collateral Agent is specifically authorized to execute and file any applications
for or instruments of transfer and assignment of any patents, trademarks,
copyrights or other Intellectual Property with the United States Patent and
Trademark Office and the United States Copyright Office.

 

(b) On a continuing basis, each Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Collateral Agent, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Collateral Agent the grant or perfection
of a perfected security interest in all the Collateral under the UCC.

 

(c) Each Debtor hereby irrevocably appoints the Collateral Agent as such
Debtor’s attorney-in-fact, with full authority in the place and instead of such
Debtor and in the name of such Debtor, from time to time in the Collateral
Agent’s discretion, to take any action and execute any instrument which the
Collateral Agent may deem necessary or advisable in connection with the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
such Debtor where permitted by law, which financing statements may (but need
not) describe the Collateral as “all assets” or “all personal property” or words
of like import, and ratifies all such actions taken by the Collateral
Agent.  This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

 

            16.   Notices. All notices, requests, demands and other
communications hereunder shall be subject to the notice provision of the
Purchase Agreement.

 

            17.   Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Collateral Agent shall have the right, in its sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.

 

18.  Appointment of Collateral Agent.  The Secured Parties hereby appoint 3i,
L.P. to act as their agent (“3i” or “Collateral Agent”) for purposes of holding
the Security Interest

21





--------------------------------------------------------------------------------

granted hereunder on behalf of the Secured Parties and exercising any and all
rights and remedies of the Secured Parties hereunder. Such appointment shall
continue until revoked in writing by a Majority in Interest, at which time a
Majority in Interest shall appoint a new Collateral Agent with the consent of
the Company (such consent not to be unreasonably withheld), provided that 3i may
not be removed as Collateral Agent unless 3i shall then hold less than $100,000
in principal amount of Debentures; provided, further, that such removal may
occur only if each of the other Secured Parties shall then hold not less than an
aggregate of $500,000 in principal amount of Debentures. The Collateral Agent
shall have the rights, responsibilities and immunities set forth in Annex B
hereto.

 

            19.   Miscellaneous.

 

(a)   No course of dealing between the Debtors and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b)   All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c)   This Agreement, together with the exhibits and schedules hereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Secured
Parties holding a majority or more of the principal amount of Debentures then
outstanding, or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought.  

 

(d)   If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

22





--------------------------------------------------------------------------------

(e)   No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns.  The Debtors may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Secured Party (other than by merger).  Any Secured Party may
assign any or all of its rights under this Agreement to any Person to whom such
Secured Party assigns or transfers any Obligations, provided such transferee
agrees in writing to be bound, with respect to the transferred Obligations, by
the provisions of this Agreement that apply to the “Secured Parties.” The
Collateral Agent may assign any or all of its rights under this Agreement to any
Person appointed as “Collateral Agent” in accordance with the terms hereof.

 

(g)   Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h)  Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, all questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Except
to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Debtor agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Debentures (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Except to the
extent mandatorily governed by the jurisdiction or situs where the Collateral is
located, each Debtor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such proceeding is improper. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to

23





--------------------------------------------------------------------------------

trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

(i)   This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(j)All Debtors shall jointly and severally be liable for the obligations of each
Debtor to the Secured Parties hereunder.

 

(k)Subject to the provisions of this paragraph (k), each Debtor shall indemnify,
reimburse and hold harmless the Collateral Agent and the Secured Parties and
their respective partners, members, shareholders, officers, directors, employees
and agents (and any other persons with other titles that have similar functions)
(collectively, “Indemnitees”) from and against any and all losses, claims,
liabilities, damages, penalties, suits, reasonable and documented costs and
expenses, of any kind or nature, (including fees relating to the cost of
investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the fraud, gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction.  If any action shall be brought against any Indemnitee in respect
of which indemnity may be sought pursuant to this Agreement, such Indemnitee
shall promptly notify the Debtors in writing, and the Debtors shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to such Indemnitee.  Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Indemnitee
except to the extent that (i) the employment thereof has been specifically
authorized by the Debtors in writing, (ii) the Debtors have failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Debtors and the
position of such Indemnitee, in which case the Debtors shall be responsible for
the reasonable, actual and documented out-of-pocket fees and expenses of no more
than one such separate counsel.  The Debtors will not be liable to any
Indemnitee under this Agreement for any settlement by an Indemnitee effected
without the Debtors’ prior written consent, which shall not be unreasonably
withheld or delayed. The indemnification required by this paragraph (k) shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith. The parties agree that the losses, claims,

24





--------------------------------------------------------------------------------

damages, penalties, judgments, liabilities, costs and expenses to be reimbursed
or indemnified by the Debtors hereunder shall not include (i) allocated costs of
in-house legal counsel, (ii) absent a direct conflict of interest, or in the
reasonable determination by the Collateral Agent that the interests of the
Collateral Agent and the Secured Parties would not be adequately represented
without separate legal counsel, reasonable out-of-pocket fees and expenses of
more than a single legal counsel to the Collateral Agent, the Secured Parties
and the other Indemnitees (taken together) in each relevant jurisdiction and
(iii) expenses relating to disputes solely between or among the Collateral
Agent, the Secured Parties and the other Indemnitees or disputes solely between
or among the Collateral Agent, the Secured Parties and the other Indemnitees and
their respective affiliates (other than disputes between or among the Collateral
Agent (in its capacity as such) on the one hand, and one or more Secured
Parties, or one or more of their affiliates, on the other hand).  

 

(l)Nothing in this Agreement shall be construed to subject Collateral Agent or
any Secured Party to liability as a partner in any Debtor or any if its direct
or indirect subsidiaries that is a partnership or as a member in any Debtor or
any of its direct or indirect subsidiaries that is a limited liability company,
nor shall Collateral Agent or any Secured Party be deemed to have assumed any
obligations under any partnership agreement or limited liability company
agreement, as applicable, of any such Debtor or any of its direct or indirect
subsidiaries or otherwise, unless and until any such Secured Party exercises its
right to be substituted for such Debtor as a partner or member, as applicable,
pursuant hereto.

 

(m)  To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

 

[SIGNATURE PAGES FOLLOW]


25





--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto have caused this Security
Agreement to be duly executed on the day and year first above written.

 

 

VACCINEX, INC.

 

By:/s/ Maurice Zauderer, Ph.D.

     Name: Maurice Zauderer, Ph.D.

     Title: President and Chief Executive Officer

 

 

 

 

 

26





--------------------------------------------------------------------------------

 

 

 

3I, L.P., as Collateral Agent

 

By:/s/ Maier Tarlow

     Name: Maier Tarlow

     Title: Manager on behalf of the General Partner

 

 

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]




1





--------------------------------------------------------------------------------

[SIGNATURE PAGE OF HOLDERS TO VCNX SA]

 

Name of Investing Entity: 3i, LP

Signature of Authorized Signatory of Investing entity: /s/ Maier Tarlow

Name of Authorized Signatory: Maier Tarlow

Title of Authorized Signatory: Manager on behalf of the General Partner

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

 

 

 

 

2





--------------------------------------------------------------------------------

 

ANNEX A

to

SECURITY

AGREEMENT

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Security Agreement dated as of July 31, 2020 made by

Vaccinex, Inc.

and the Additional Debtors party thereto from time to time, as Debtors

to and in favor of

the Collateral Agent (as amended, restated or otherwise modified from time to
time, the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Collateral Agent referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein solely as to
itself as of the date of execution and delivery of this Additional Debtor
Joinder.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED
SPECIFICALLY GRANTS TO THE COLLATERAL AGENT A SECURITY INTEREST IN THE
COLLATERAL AS MORE FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES
AND AGREES TO THE WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

An executed copy of this Joinder shall be delivered to the Collateral Agent, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof.  This Joinder shall only be modified, amended or terminated in
accordance with the terms of the Security Agreement.

 

 








--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 

[Name of Additional Debtor]

 

By:

Name:

Title:

 

Address:

 

 

 

 

 

Dated:



 








--------------------------------------------------------------------------------

 

ANNEX B

to

SECURITY

AGREEMENT

 

THE COLLATERAL AGENT

 

1.  Appointment.  The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (the "Agreement")), by their
acceptance of the benefits of the Agreement, hereby designate 3i, L.P. (“3i” or
“Collateral Agent”) as the Collateral Agent to act as specified herein and in
the Agreement.  Each Secured Party shall be deemed irrevocably to authorize the
Collateral Agent to take such action on its behalf under the provisions of the
Agreement and any other Transaction Document and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Collateral Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto.  The Collateral Agent may perform
any of its duties hereunder by or through its agents or employees.

 

2. Nature of Duties.  The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement.  Neither the
Collateral Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable to the Secured Parties for any
action taken or omitted by it as such under the Agreement or hereunder or in
connection herewith or therewith, be responsible for the consequence of any
oversight or error of judgment or answerable for any loss, unless caused solely
by its or their gross negligence or willful misconduct as determined by a final
judgment (not subject to further appeal) of a court of competent
jurisdiction.  The duties of the Collateral Agent shall be mechanical and
administrative in nature; the Collateral Agent shall not have by reason of the
Agreement or any other Transaction Document a fiduciary relationship in respect
of any Debtor or any Secured Party; and nothing in the Agreement or any other
Transaction Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Collateral Agent any obligations in respect of
the Agreement or any other Transaction Document except as expressly set forth
herein and therein.

 

3. Lack of Reliance on the Collateral Agent.  Independently and without reliance
upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Debtors,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Collateral Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any





--------------------------------------------------------------------------------

 

Obligations are incurred or at any time or times thereafter.  The Collateral
Agent shall not be responsible to the Debtors or any Secured Party for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith, or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of the Agreement or any
other Transaction Document, or for the financial condition of the Debtors or the
value of any of the Collateral, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of the Agreement or any other Transaction Document, or the financial
condition of the Debtors, or the value of any of the Collateral, or the
existence or possible existence of any default or Event of Default under the
Agreement, the Debentures or any of the other Transaction Documents.

 

4. Certain Rights of the Collateral Agent.  The Collateral Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties.  To the extent practical, the Collateral Agent shall request
instructions from the Secured Parties with respect to any material act or action
(including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of a Majority in Interest; if such instructions
are not provided despite the Collateral Agent’s request therefor, the Collateral
Agent shall be entitled to refrain from such act or taking such action, and if
such action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Collateral Agent; and
the Collateral Agent shall not incur liability to any person or entity by reason
of so refraining.  Without limiting the foregoing, (a) no Secured Party shall
have any right of action whatsoever against the Collateral Agent as a result of
the Collateral Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other Transaction Document, and the
Debtors shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing and (b)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.

 

5.  Reliance.  The Collateral Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it.  Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Debtors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been





--------------------------------------------------------------------------------

 

properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

 

6.  Indemnification.  To the extent that the Collateral Agent is not reimbursed
and indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to their initially
purchased respective principal amounts of Debentures, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Collateral Agent in
performing its duties hereunder or under the Agreement or any other Transaction
Document, or in any way relating to or arising out of the Agreement or any other
Transaction Document except for those determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction to have resulted
solely from the Collateral Agent's own gross negligence or willful
misconduct.  Prior to taking any action hereunder as Collateral Agent, the
Collateral Agent may require each Secured Party to deposit with it sufficient
sums as it determines in good faith is necessary to protect the Collateral Agent
for costs and expenses associated with taking such action.

 

7.  Resignation by the Collateral Agent.  

 

(a)  The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 30 days' prior written notice (as provided in the Agreement) to the
Debtors and the Secured Parties.  Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.

 

(b)  Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Collateral Agent hereunder with,
unless an Event of Default has occurred and is continuing, the consent of the
Company (which consent shall not be unreasonably withheld or delayed).

 

(c) If a successor Collateral Agent shall not have been so appointed within said
30-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above.  If a
successor Collateral Agent has not been appointed within such 30-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Debtors on demand.

 

8.  Rights with respect to Collateral.  Each Secured Party agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt





--------------------------------------------------------------------------------

 

to, exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Collateral Agent or
any of the other Secured Parties in respect of the Collateral or its rights
hereunder (other than any such action arising from the breach of this Agreement)
and (ii) that such Secured Party has no other rights with respect to the
Collateral other than as set forth in this Agreement and the other Transaction
Documents.  Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent and the retiring Collateral Agent shall be
discharged from its duties and obligations under the Agreement.  After any
retiring Collateral Agent’s resignation or removal hereunder as Collateral
Agent, the provisions of the Agreement including this Annex B shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent.

 

 



